
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1358
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Farr (for
			 himself, Mr. McDermott,
			 Mr. Levin,
			 Mr. Blumenauer,
			 Mr. Thompson of California,
			 Ms. Matsui,
			 Ms. Woolsey,
			 Mr. George Miller of California,
			 Ms. Lee of California,
			 Mr. Garamendi,
			 Mr. McNerney,
			 Ms. Speier,
			 Mr. Stark,
			 Ms. Eshoo,
			 Mr. Honda,
			 Ms. Zoe Lofgren of California,
			 Mr. Cardoza,
			 Mr. Costa,
			 Mrs. Capps,
			 Mr. Dreier,
			 Mr. Waxman,
			 Mr. Becerra,
			 Ms. Chu, Ms. Watson, Ms.
			 Waters, Ms. Harman,
			 Ms. Richardson,
			 Ms. Linda T. Sánchez of California,
			 Mr. Baca, Mr. Rohrabacher, Ms.
			 Loretta Sanchez of California, Mr.
			 Issa, Mr. Bilbray,
			 Mr. Filner, and
			 Mrs. Davis of California) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the contribution made by the
		  James Martin Center for Nonproliferation Studies at the Monterey Institute of
		  International Studies to combat the spread of weapons of mass destruction by
		  training the next generation of nonproliferation specialists and disseminating
		  timely information and analysis.
	
	
		Whereas the national security of the United States is
			 enhanced by reducing the role and numbers of nuclear weapons and other weapons
			 of mass destruction;
		Whereas in Prague, Czech Republic, on April 13, 2009, the
			 United States called for a new international effort to secure all vulnerable
			 nuclear materials around the world in four years and proposed a comprehensive
			 agenda to reduce the global nuclear arsenal and stop the spread of nuclear
			 weapons to achieve the ultimate goal of a world without nuclear weapons;
		Whereas the United Nations Security Council unanimously
			 passed Resolution 1887 endorsing this comprehensive agenda, including the goal
			 of securing all nuclear materials;
		Whereas United Nations Security Council Resolution 1887
			 reaffirmed that the proliferation of weapons of mass destruction, and their
			 means of delivery, constitutes a threat to international peace and
			 security;
		Whereas United Nations Security Council Resolution 1887
			 called for further progress on all aspects of disarmament to enhance global
			 security;
		Whereas President Barack Obama stated in his opening
			 remarks to the Plenary Session of the April 2010 Nuclear Security Summit in
			 Washington, DC, “Two decades after the end of the Cold War, we face a cruel
			 irony of history—the risk of a nuclear confrontation between nations has gone
			 down, but the risk of nuclear attack has gone up”;
		Whereas Russia and the United States possess 95 percent of
			 the world’s nuclear warheads and enhancing their own security and demonstrating
			 their commitment to reducing nuclear weapons globally is a key element of
			 strengthening the global stand against Iran and other proliferators;
		Whereas the New Strategic Arms Reduction Treaty cuts the
			 deployed weapons limits of Russian and United States nuclear weapons by 30
			 percent;
		Whereas the New Strategic Arms Reduction Treaty relies on
			 human resources educated and trained in the policy and practice of
			 nonproliferation of weapons of mass destruction;
		Whereas a trained, educated, capable cadre of academics
			 and practitioners are necessary to reduce the risk of the proliferation of
			 weapons of mass destruction and improve the global capacity to eliminate
			 nuclear weapons;
		Whereas Dr. William Potter established the James Martin
			 Center for Nonproliferation Studies at the Monterey Institute of International
			 Studies in 1989 with a handful of Institute students and today has over 50
			 graduate student research assistants and a full-time staff of more than 40
			 specialists located in offices in Monterey, Washington, DC, and Almaty,
			 Kazakhstan;
		Whereas since its founding, the James Martin Center for
			 Nonproliferation Studies at the Monterey Institute of International Studies has
			 worked to reduce the threat posed by the proliferation of weapons of mass
			 destruction and to educate and build communities of nonproliferation
			 specialists worldwide;
		Whereas the James Martin Center for Nonproliferation
			 Studies at the Monterey Institute of International Studies strives to combat
			 the spread of weapons of mass destruction by training the next generation of
			 nonproliferation specialists and disseminating timely information and
			 analysis;
		Whereas the James Martin Center for Nonproliferation
			 Studies at the Monterey Institute of International Studies is the largest
			 nongovernmental organization in the United States devoted exclusively to
			 research and training on nonproliferation issues;
		Whereas the James Martin Center for Nonproliferation
			 Studies at the Monterey Institute of International Studies publishes the highly
			 influential refereed journal, The Nonproliferation Review,
			 concerned with the causes, consequences, and control of the spread of nuclear,
			 chemical, biological, and conventional weapons;
		Whereas, on May 6, 2010, Deputy Director Leonard S.
			 Spector of the James Martin Center for Nonproliferation Studies at the Monterey
			 Institute of International Studies testified before the House Subcommittee on
			 Terrorism, Nonproliferation and Trade in a hearing entitled “The Future of U.S.
			 International Nuclear Cooperation”;
		Whereas for two decades, published reports, analyses, and
			 public testimony from the specialists at the James Martin Center for
			 Nonproliferation Studies have informed nonproliferation policy as well as
			 broader United States foreign policymaking; and
		Whereas the James Martin Center for Nonproliferation
			 Studies at the Monterey Institute of International Studies consists of
			 interrelated activities organized to address five major areas of concern to
			 nonproliferation, including the Chemical and Biological Weapons
			 Nonproliferation Program, the East Asia Nonproliferation Program, the Education
			 Program, the International Organizations and Nonproliferation Program, and the
			 Newly Independent States Nonproliferation Program: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the contribution made by the
			 James Martin Center for Nonproliferation Studies at the Monterey Institute of
			 International Studies to combat the spread of weapons of mass destruction by
			 training the next generation of nonproliferation specialists and disseminating
			 timely information and analysis; and
			(2)commends the James
			 Martin Center for Nonproliferation Studies at the Monterey Institute of
			 International Studies on its 20th anniversary.
			
